Nebraska Advance Sheets
942	286 NEBRASKA REPORTS



i
­dentification was reliable and its admission was not a viola-
tion of due process.
                   (c) Conclusion Regarding
                   Eyewitness Identifications
   In considering the reliability factors set forth above, the
eyewitness identifications of both Herbert and Myers were reli-
able. Moreover, the descriptions separately provided by Herbert
and Myers were not inconsistent with each other, nor were they
inconsistent with the other evidence produced at trial. As such,
both identifications were admissible. Jones’ second assignment
of error is without merit.
                     VI. CONCLUSION
   For the foregoing reasons, we affirm the judgment of the
district court.
                                                Affirmed.



        State    of   Nebraska ex rel. Counsel for Discipline
            of the    Nebraska Supreme Court, relator, v.
                      Donna J. Tonderum, respondent.
                                    ___ N.W.2d ___

                      Filed November 22, 2013.       No. S-13-083.

 1.	 Disciplinary Proceedings. A proceeding to discipline an attorney is a trial de
      novo on the record.
  2.	 ____. Under Neb. Ct. R. § 3-304, the Nebraska Supreme Court may impose one
      or more of the following disciplines: (1) disbarment; (2) suspension; (3) proba-
      tion in lieu of or subsequent to suspension, on such terms as the court may des-
      ignate; or (4) censure and reprimand.
  3.	 ____. To determine whether and to what extent discipline should be imposed in
      an attorney discipline proceeding, the Nebraska Supreme Court considers the fol-
      lowing factors: (1) the nature of the offense, (2) the need for deterring others, (3)
      the maintenance of the reputation of the bar as a whole, (4) the protection of the
      public, (5) the attitude of the offender generally, and (6) the offender’s present or
      future fitness to continue in the practice of law.
 4.	 ____. Each attorney discipline case must be evaluated individually in light
      of its particular facts and circumstances, and the Nebraska Supreme Court
      considers the attorney’s acts underlying the events of the case and throughout
      the proceedings.
                     Nebraska Advance Sheets
	            STATE EX REL. COUNSEL FOR DIS. v. TONDERUM	943
	                          Cite as 286 Neb. 942

 5.	 ____. In determining the appropriate discipline of an attorney, the Nebraska
     Supreme Court considers the discipline imposed in cases presenting similar
     circumstances.
 6.	 ____. The Nebraska Supreme Court considers an attorney’s failure to respond
     to inquiries and requests for information from the Counsel for Discipline as
     an important matter and as a threat to the credibility of attorney discipli­
     nary proceedings.

    Original action. Judgment of suspension.

   Kent L. Frobish, Assistant Counsel for Discipline, for
relator.

    No appearance for respondent.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

    P er Curiam.
                       INTRODUCTION
   The Counsel for Discipline of the Nebraska Supreme Court,
relator, filed formal charges against Donna J. Tonderum for
disclosing confidential information regarding criminal charges
against a former client in order to ensure the client’s convic-
tion. Tonderum failed to respond to the formal charges. Upon
relator’s motion for judgment on the pleadings, we entered
judgment limited to the facts but reserved ruling on the appro-
priate discipline. We now conclude that an indefinite suspen-
sion from the practice of law is the proper sanction.

                        BACKGROUND
   Tonderum was admitted to the practice of law in Nebraska
on September 19, 2003. She engaged in the private practice of
law in Elkhorn, Nebraska.
   On February 5, 2013, relator filed formal charges against
Tonderum. Although Tonderum was served with the formal
charges, she did not respond to them. On April 3, relator
moved for a judgment on the pleadings. On May 8, we granted
judgment on the pleadings as to the facts alleged in the formal
charges, but we directed the parties to brief the issue of disci-
pline. Only relator filed a brief.
    Nebraska Advance Sheets
944	286 NEBRASKA REPORTS



   The record in this case is composed of the uncontested for-
mal charges. On August 13, 2012, the State charged Tonderum’s
client with first degree sexual assault in the county court
for Platte County, Nebraska. On that same date, Tonderum
appeared in court with her client and entered her appearance on
his behalf. A preliminary hearing was set for September 10. At
all relevant times, the chief deputy county attorney for Platte
County prosecuted the case against Tonderum’s client.
   On or before August 21, 2012, Tonderum’s client and his
family hired another attorney to take over his representation.
Tonderum was informed that her representation of the client
was terminated. On August 21, the other attorney entered his
appearance on behalf of the client and a copy of his entry of
appearance was mailed to Tonderum.
   On September 7, 2012, Tonderum called the prosecutor to
discuss the pending case. Tonderum stated that she no longer
                                                         ­
represented her former client because he had rejected her
advice and hired the other attorney. Tonderum stated that she
“hated” the other attorney, that she knew her former client
was guilty, and that she wanted to make sure the prosecutor
sent Tonderum’s former client to prison. Tonderum gave the
prosecutor the names of several witnesses related to the former
client’s case, stated what their testimonies would be, provided
contact information for certain witnesses, and stated what she
expected the defense strategy to be.
   On September 10, 2012, the prosecutor notified rela-
tor regarding her September 7 telephone conversation with
Tonderum. The prosecutor also informed the defendant’s new
attorney of the conversation with Tonderum and of the need for
the prosecutor’s office to withdraw from prosecuting the case.
Upon the prosecutor’s motion, the district court appointed a
special prosecutor.
   A grievance was filed against Tonderum based upon the
information provided by the prosecutor. The grievance was
mailed to Tonderum by relator on September 11, 2012. On
September 17, Tonderum mailed her response. In her response,
Tonderum asserted that the allegations were false. She admit-
ted speaking to the prosecutor by telephone on September 7,
but denied that she had made the statements attributed to her.
                       Nebraska Advance Sheets
	              STATE EX REL. COUNSEL FOR DIS. v. TONDERUM	945
	                            Cite as 286 Neb. 942

Tonderum admitted that she no longer represented the client
on September 7 and that she discussed his case with the pros-
ecutor, including identifying several witnesses and what their
testimonies would be.
   The formal charges were then filed. Relator alleged that
Tonderum’s acts violated Neb. Rev. Stat. § 7-104 (Reissue
2012), Tonderum’s oath of office as an attorney licensed to
practice law in the State of Nebraska, and the Nebraska rules
governing professional conduct. Specifically, relator alleged
that Tonderum violated Neb. Ct. R. of Prof. Cond. §§ 3-501.6(a)
(confidentiality of information); 3-508.1(a) (bar admission and
disciplinary matters); and 3-508.4(a), (c), and (d) (misconduct).
As we have already noted, Tonderum failed to respond to the
formal charges, resulting in a judgment on the pleadings as to
the facts.

                           ANALYSIS
   [1] A proceeding to discipline an attorney is a trial de novo
on the record.1 Because we granted judgment on the plead-
ings as to the facts, the only issue before us is the appropri-
ate discipline.2
   [2,3] Under Neb. Ct. R. § 3-304, we may impose one or
more of the following disciplines: (1) disbarment; (2) suspen-
sion; (3) probation in lieu of or subsequent to suspension, on
such terms as we may designate; or (4) censure and reprimand.3
To determine whether and to what extent discipline should be
imposed in an attorney discipline proceeding, we consider the
following factors: (1) the nature of the offense, (2) the need for
deterring others, (3) the maintenance of the reputation of the
bar as a whole, (4) the protection of the public, (5) the attitude
of the offender generally, and (6) the offender’s present or
future fitness to continue in the practice of law.4

 1	
      State ex rel. Counsel for Dis. v. Cording, 285 Neb. 146, 825 N.W.2d 792
      (2013).
 2	
      See id.
 3	
      State ex rel. Counsel for Dis. v. Palik, 284 Neb. 353, 820 N.W.2d 862
      (2012).
 4	
      Id.
    Nebraska Advance Sheets
946	286 NEBRASKA REPORTS



   [4] Each attorney discipline case must be evaluated indi-
vidually in light of its particular facts and circumstances, and
this court considers the attorney’s acts underlying the events
of the case and throughout the proceedings.5 Tonderum has
been licensed to practice law since September 2003, and this
is the first disciplinary proceeding initiated against her. In
other words, she had an unblemished disciplinary record for
the 9-year period from her admission until the instant viola-
tion. But her breach of client confidentiality is an extremely
serious offense. Moreover, it caused the prosecutor’s office to
withdraw from the case and necessitated the appointment of a
special prosecutor. And when confronted with the initial griev-
ance, Tonderum responded by essentially accusing the prosecu-
tor of lying. Tonderum has since failed to respond to the formal
charges and, thus, has not provided us with any evidence of
other mitigating circumstances.
   [5] In determining the appropriate discipline of an attorney,
we consider the discipline imposed in cases presenting simi-
lar circumstances.6 As relator correctly observes, there are no
published Nebraska decisions in which an attorney has been
sanctioned for violating § 3-501.6.
   Although we also look to cases involving the predecessor
to that rule, Canon 4, DR 4-101, of the Code of Professional
Responsibility, they provide only limited guidance. In State ex
rel. Counsel for Dis. v. Beach,7 an attorney disclosed confiden-
tial information about a client after disciplinary charges were
filed against him. This court determined that disbarment was
appropriate, but the attorney in that case had exhibited a pat-
tern of abusive conduct and had two prior reprimands before
the two cases at issue. In State ex rel. Counsel for Dis. v. Lopez
Wilson,8 an attorney threatened to reveal client confidences

 5	
      State ex rel. Counsel for Dis. v. Cording, supra note 1.
 6	
      See State ex rel. Counsel for Dis. v. Walocha, 283 Neb. 474, 811 N.W.2d
      174 (2012).
 7	
      State ex rel. Counsel for Dis. v. Beach, 272 Neb. 337, 722 N.W.2d 30
      (2006).
 8	
      State ex rel. Counsel for Dis. v. Lopez Wilson, 262 Neb. 653, 634 N.W.2d
      467 (2001).
                        Nebraska Advance Sheets
	               STATE EX REL. COUNSEL FOR DIS. v. TONDERUM	947
	                             Cite as 286 Neb. 942

upon learning of the client’s intimate relationship with the
attorney’s ex-wife. We determined that the attorney should be
suspended from the practice of law for 2 years. As we stated
in that case:
         Respondent’s conduct has a chilling effect on the pub-
      lic’s perception of attorneys and the [Nebraska State Bar
      Association] in general. The maintenance of the reputa-
      tion of the [Nebraska State Bar Association] as a whole
      depends in part on the client’s ability to be able to fully
      confide in his or her attorney. If clients do not believe
      they can do this, then attorneys will no longer be able to
      fully and zealously represent their clients.9
Similarly, Tonderum’s conduct in using information obtained
from a former client against that client reflects negatively on
the public’s perception of attorneys and could deter clients
from being completely honest with their attorneys.
   Relator directs us to a somewhat similar case from another
jurisdiction. In The Florida Bar v. Knowles,10 an attorney who
had been practicing law for approximately 4 years at the time
of the misconduct informed an assistant state attorney that she
believed her client would lie in court and sent confidential
client paperwork to that attorney. The Florida Supreme Court
stated: “A lawyer who is upset with her client is not permit-
ted to turn on her client and begin disparaging and betraying
her. Rather, the lawyer must maintain client confidences, even
after withdrawing from representation.”11 The court deter-
mined that a 1-year suspension was appropriate. However,
we believe that a 1-year suspension is not adequate under the
circumstances of the instant case.
   We have found no case law from other jurisdictions impos-
ing disbarment without the attorney’s having profited from
the disclosure of client confidences12 or without multiple

 9	
      Id. at 661, 634 N.W.2d at 474.
10	
      The Florida Bar v. Knowles, 99 So. 3d 918 (Fla. 2012).
11	
      Id. at 924.
12	
      See In re Smith, 991 N.E.2d 106 (Ind. 2013).
    Nebraska Advance Sheets
948	286 NEBRASKA REPORTS



other instances of misconduct.13 Although we have not often
looked to the ABA Standards for Imposing Lawyer Sanctions14
for guidance15 and they are not in any sense controlling,
we observe that the ABA standards suggest different conse-
quences for an attorney’s failure to preserve the client’s con-
fidences depending upon the circumstances of the disclosure
and the resulting effect upon the client. Generally, the ABA
standards suggest suspension for an intentional disclosure that
injures a client but does not benefit the lawyer or another.16
On the other hand, the ABA standards recommend disbar-
ment where the intentional disclosure injures a client and is
done with the intent to benefit the lawyer or another.17 This
distinction would suggest suspension of Tonderum rather than
disbarment, as she apparently sought no benefit for herself
or another.
   [6] Tonderum’s failure to respond to the formal charges filed
by relator is also troublesome. We consider an attorney’s fail-
ure to respond to inquiries and requests for information from
relator as an important matter and as a threat to the credibility
of attorney disciplinary proceedings.18 As noted, Tonderum’s
failure to file an answer to the formal charges leaves us with-
out any record of mitigating factors, other than her previous
record of no violations, and no way to assess her fitness to
practice law.
   In State ex rel. Counsel for Dis. v. Sutton,19 an attorney
failed to respond to the formal charges, leaving this court

13	
      See, e.g., People v. Bannister, 814 P.2d 801 (Colo. 1991); In re Ingersoll,
      186 Ill. 2d 163, 710 N.E.2d 390, 237 Ill. Dec. 760 (1999); Matter of
      Ghobashy, 185 A.D.2d 23, 592 N.Y.S.2d 322 (1993).
14	
      ABA Standards for Imposing Lawyer Sanctions (rev. 1992).
15	
      See, e.g., State ex rel. Counsel for Dis. v. Orr, 277 Neb. 102, 759 N.W.2d
      702 (2009).
16	
      ABA Standards, supra note 14, § 4.22.
17	
      Id., § 4.21.
18	
      See State ex rel. Counsel for Dis. v. Wickenkamp, 277 Neb. 16, 759
      N.W.2d 492 (2009).
19	
      State ex rel. Counsel for Dis. v. Sutton, 269 Neb. 640, 694 N.W.2d 647
      (2005).
                          Nebraska Advance Sheets
	                         IN RE INTEREST OF VIOLET T.	949
	                              Cite as 286 Neb. 949

with a lack of information regarding the nature and extent
of the misconduct and the attorney’s present or future fit-
ness to practice law. We declined to disbar the attorney and
instead imposed an indefinite suspension. Similarly, under
the facts of this case, we conclude that an indefinite suspen-
sion, with a minimum suspension of 3 years, is the appropri-
ate discipline.
                         CONCLUSION
   We find and hereby order that Tonderum should be indefi-
nitely suspended from the practice of law in the State of
Nebraska effective upon the filing of this opinion, with a
minimum suspension of 3 years. Any application for reinstate-
ment filed by Tonderum after the minimum suspension period
shall include a showing under oath which demonstrates her
fitness to practice law and fully addresses the circumstances
of the instant violation.
   Tonderum is directed to comply with Neb. Ct. R. § 3-316,
and upon failure to do so, she shall be subject to punishment
for contempt of this court. Tonderum is also directed to pay
costs and expenses in accordance with Neb. Rev. Stat. §§ 7-114
and 7-115 (Reissue 2012) and Neb. Ct. R. §§ 3-310(P) and
3-323(B) within 60 days after the order imposing costs and
expenses, if any, is entered by the court.
                                      Judgment of suspension.


                  In   re I nterest of     Violet T.,     a child
                            under   18   years of age.
                    State    of Nebraska, appellant, v.
                             Abigael T., appellee.
                                   ___ N.W.2d ___

                       Filed November 22, 2013.    No. S-13-084.

 1.	 Judgments: Jurisdiction: Appeal and Error. A jurisdictional question which
     does not involve a factual dispute is determined by an appellate court as a matter
     of law, which requires the appellate court to reach a conclusion independent from
     the lower court’s decision.
 2.	 Statutes: Appeal and Error. Statutory interpretation is a question of law, which
     an appellate court resolves independently of the trial court.